Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-12) in the reply filed on 10/15/2021 is acknowledged. Invention II (claims 13-20) are cancelled as drawn to non-elected subject matter.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a busbar apparatus comprising: 
a busbar to be connected to an external device; and 
a holder to hold the busbar and made of an insulating material; 
wherein the busbar includes a terminal portion to be connected to the external device, an intermediate portion continuous with the terminal portion, and a connection portion continuous with the intermediate portion; 
the intermediate portion includes an edge portion including portions extending along a first axis; the terminal portion extends from the edge portion; 
the connection portion extends from the edge portion away from the terminal portion; t
he terminal portion has a thickness direction extending along a second axis not parallel to the first axis; and 
the connection portion has a thickness direction not parallel to the second axis.
The term busbar is a bar shaped conductor. The italicized limitations are the key ones.  The applicants is item 22a, 22b, which has an edge toward terminal portion 21.  Both the connection portion 23a, 23b and the terminal portion extend from this edge and the axis of the edge is not the thickness direction of terminal or the connection portion. In use the bus bar connects to a terminal and to a bus bar for the windings. The form of the busbar 20 after it is made is shown in figure 7.  

Claims 2-12 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 2, 2021